Case 8:20-cv-00585-MSS-CPT Document 8 Filed 03/16/20 Page 1 of 5 PageID 203



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

DEBRYNNA GARRETT, ALEXANDER
C. ROBERTS, TIMOTHY DIXON, JR.,
KONICA RITCHIE, JESSICA YOUNG,
LAMOND RICHARDSON, ANGELA
CANSINO, JOHNNY OLDEN, KATRINA
EVANS, DANIEL WALKER, TODD
ALEXANDER, ELTON GOULD,
LAMEKA DOTSON, NICHOLAS
COLLINS, REMEAL EUBANKS, TANIA
PAUL, GABRIELLE MURRELL,
COURTNEY NELSON, individually
and on behalf of all others similarly situated,

               Plaintiffs,

v.                                                            Case No.: 8:20-cv-00585-T-35CPT

FACEBOOK, INC., and COGNIZANT
TECHNOLOGY SOLUTIONS U.S.
CORPORATION,

            Defendants.
_____________________________________

      DEFENDANT FACEBOOK, INC.’S NOTICE OF FEBRUARY 7, 2020 PROPOSED
     FOUR-STATE SETTLEMENT ENCOMPASSING PLAINTIFFS’ PUTATIVE CLASS

        TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD:

        PLEASE TAKE NOTICE that on February 7, 2020, Defendant Facebook, Inc. reached a

settlement in principle of a lawsuit pending against it in the Superior Court of California, County

of San Mateo captioned Scola v. Facebook, Inc. (Case No. 18CIV05135) (the “California Class

Action”), that fully encompasses the putative class that Plaintiffs seek to represent in this lawsuit.

        1.     The California Class Action was filed on September 21, 2018.

        2.     On August 13, 2019, the parties in the California Class Action notified the court

that they had agreed to participate in alternative dispute resolution.
Case 8:20-cv-00585-MSS-CPT Document 8 Filed 03/16/20 Page 2 of 5 PageID 204



        3.      On August 22, 2019, the court in the California Class Action entered an order

staying the case to facilitate the parties’ efforts to participate in mediation.

        4.      The parties in the California Class Action participated in mediation sessions before

the Hon. Rebecca J. Westerfield (ret.) on October 30, 2019, December 9, 2019, and February 7,

2020.

        5.      On February 7, 2020, the parties in the California Class Action reached a settlement

in principle and signed a Confirmation of Settlement pursuant to California Civil Code § 664.6.

        6.      The proposed settlement reached by the parties in the California Class Action on

February 7, 2020, encompassed (and encompasses) a four-state class consisting of all individuals

who performed content moderation work for Facebook in Arizona, California, Florida, or Texas

as an employee or subcontractor of one or more of Facebook’s vendors from September 15, 2015,

to the date of preliminary approval of the proposed class settlement.

        7.      On February 12, 2020, the parties in the California Class Action requested, and the

court subsequently granted, a further stay of the action through April 30, 2020, to allow the parties

time to finalize a comprehensive formal settlement agreement and motion for preliminary approval

of the proposed settlement.

        8.      On February 11, 2020, two Florida residents represented by Jay P. Lechner of

Lechner Law in Tampa, Florida, served Facebook with a putative class action complaint in the

Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough County, Florida, captioned

Garrett v. Facebook, Inc. (Case No. 20-CA-001146) (the “Florida Class Action”).

        9.      On March 6, 2020, an amended complaint was filed in the Florida Class Action

adding sixteen Florida residents and one Arizona resident as named Plaintiffs.

        10.     Plaintiffs in the Florida Class Action seek to represent a class of “all Florida and




                                                   2
Case 8:20-cv-00585-MSS-CPT Document 8 Filed 03/16/20 Page 3 of 5 PageID 205



Arizona citizens who performed content moderation work for Facebook within the last three years

as an employee of Cognizant” (one of Facebook’s vendors).

       11.     The original and amended complaints in the Florida Class Action are nearly

identical to the operative amended complaint filed by plaintiffs in the California Class Action on

March 1, 2019.

       12.     The putative class in the Florida Class Action is fully encompassed within the

proposed settlement class in the California Class Action.

       13.     On March 12, 2020, Defendant Cognizant Technology Solutions U.S. Corporation

removed the Florida Class Action to this Court.

       14.     Facebook, along with plaintiffs in the California Class Action, have reason to

believe that counsel for Plaintiffs in the Florida Class Action, Mr. Lechner, is engaged in

communications with members of the proposed settlement class in the California Class Action,

and wish to avoid the dissemination of any potentially inaccurate information regarding the

settlement of the California Class Action, which is the result of robust arm’s-length negotiations

through the assistance of a mediator and is a very favorable resolution for members of the proposed

settlement class.



       Accordingly, Facebook HEREBY GIVES NOTICE that the settlement in principle they

reached with plaintiffs in the California Class Action on February 7, 2020 encompassed (and

encompasses) all individuals who performed content moderation work for Facebook in Arizona,

California, Florida, and Texas as an employee or subcontractor of one or more of Facebook’s

vendors from September 15, 2015, to the date of preliminary approval of the proposed class

settlement, and thus fully encompasses the putative class in the Florida Class Action. Plaintiffs in




                                                  3
Case 8:20-cv-00585-MSS-CPT Document 8 Filed 03/16/20 Page 4 of 5 PageID 206



the California Class Action will be filing a motion for preliminary approval of the proposed

settlement in the coming weeks that sets forth the parameters of the settlement.




       Dated: March 16, 2020

                                             Respectfully submitted.

                                             /s/Gregory A. Hearing
                                             GREGORY A. HEARING
                                             Florida Bar No. 817790
                                             Gregory.hearing@gray-robinson.com
                                             SACHA DYSON
                                             Florida Bar No. 509191
                                             Sacha.dyson@gray-robinson.com
                                             CHARLES J. THOMAS
                                             Florida Bar No. 986860
                                             Charles.thomas@gray.robinson.com
                                             GRAY ROBINSON, P.A.
                                             401 East Jackson Street, Suite 2700
                                             P.O. Box 3324 (33601-3324)
                                             Tampa, Florida 33602
                                             Telephone: (813) 273-5000
                                             Facsimile: (813) 273-5145

                                             Attorneys for Defendant Facebook, Inc.




                                                4
Case 8:20-cv-00585-MSS-CPT Document 8 Filed 03/16/20 Page 5 of 5 PageID 207




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of March, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to the following:

       Jay P. Lechner, Esq.
       LECHNER LAW
       Fifth Third Center
       201 E. Kennedy Blvd., Suite 412
       Tampa, Florida 33602
       jplechn@jaylechner.com
       shelley@jaylechner.com
       Attorney for Plaintiffs

       Dennis P. Waggoner
       HILL, WARD & HENDERSON, P.A.
       101 East Kennedy Boulevard, Suite 3700
       Tampa, Florida 33602
       dennis.waggoner@hwhlaw.com
       Attorney for Defendant Cognizant Technology Solutions U.S. Corporation


                                          /s/Gregory A. Hearing
                                          Attorney




                                             5
